Citation Nr: 9903436	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96 - 45 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether the claim of entitlement to service connection for 
residuals of a low back injury is well grounded.

Whether the claim of entitlement to service connection for 
residuals of a cervical injury is well grounded.

Whether the claim of entitlement to service connection for 
residuals of injury to the right foot is well grounded.  

Whether the claim of entitlement to service connection for 
residuals of injury to the left foot is well grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of a low back injury, for residuals of a neck or cervical 
injury, for residuals of injury to the right foot, and for 
residuals of injury to the left foot are not plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a low back injury, for residuals of a neck or cervical 
injury, for residuals of injury to the right foot, and for 
residuals of injury to the left foot are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for residuals of a low back 
injury, residuals of a neck or cervical injury, residuals of 
injury to the right foot, and for residuals of injury to the 
left foot.  If he has not, his appeal must fail, and VA is 
not obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for residuals of a low back injury, 
residuals of a neck or cervical injury, residuals of injury 
to the right foot, and residuals of injury to the left foot 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for residuals of a low back 
injury, for residuals of a neck or cervical injury, and for 
residuals of injuries to the feet because it did not take 
into account or properly weigh the medical and other evidence 
of record.  It is contended that he sustained a neck and back 
injury while drilling with pugil sticks at the Marine Corps 
Recruit Depot, San Diego, during basic training; that he fell 
while in Vietnam, aggravating his neck and back and injuring 
his left foot, with subsequent pain, swelling and numbness of 
that foot.  It is contended that he lay in a hospital for 
seven to ten days before his ankle swelling subsided; that he 
was placed in a leg cast as a result of his left foot injury; 
that he remained in that cast for some time; and that 
examinations during treatment for his foot injury revealed 
symptoms of each of his claimed disabilities. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of any disability of the right 
foot or of any disability of the neck or cervical spine. A 
comprehensive review of the veteran's entire medical record 
discloses no clinical findings or diagnoses of any cervical 
or right foot impairment or loss of function indicative of 
disability.

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has a disability of the right foot, neck or cervical spine.  
The veteran cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In the absence of competent medical evidence establishing the 
current presence of a right foot, neck or cervical spine 
disability, the claim of entitlement to service connection 
for those disabilities is not well grounded.  Grottveit at 
93;  Tirpak at 611.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 

evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the issues of a 
low back disability and a left foot disability because the 
record contains a clear diagnosis of degenerative disc 
disease of the L3, L4, and L5 vertebral bodies, a hherniated 
L5-S1 disc, nerve root compression at the L5 level, and 
sciatic neuralgia of the left leg extending down into the 
left foot, confirmed by magnetic resonance imaging (MRI), CT 
scans of the spine, and electromyography and nerve conduction 
studies.  As noted, however, there is no competent evidence 
or medical diagnosis of a right foot, neck or cervical spine 
disability, and the requirements of item (1) are not met as 
to those claims. 

The requirement of item (2) is not satisfied as to the issues 
of a low back disability, a left foot disability, a right 
foot disability, or a neck or cervical spine disability 
because the record contains no evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence.  The service medical records are 
silent for complaint, treatment, findings, or diagnosis of 
any injury to the low back, neck, or either foot during 
active service.  While the veteran twisted his left ankle on 
one occasion during service, he failed to report for 
treatment for one week and, on reporting, was found to have a 
painful ankle with lateral and medial swelling.  There was no 
mention of falling, or of injury to the neck or back.  He was 
admitted, X-rays were negative, and he was placed in a short 
ankle cast and discharged to limited duty after seven days.  
Follow-up after 10 days revealed some ankle swelling but no 
pain, and he was continued on limited duty.  A return visit 
after one week revealed no swelling, a good range of ankle 
motion, and no other abnormalities.  At no time was any 
involvement of the left foot, or any sensory loss, 
identified.  The veteran was returned to full duty.  His 
service medical records are silent for any complaint, 
treatment of findings of any pertinent disability during his 
remaining period of active service.  His service separation 
examination revealed that his neck, spine, feet and lower 
extremities were normal.  



The veteran's DD Form-214MC shows that his military 
occupational specialty (MOS) was Bulk Fuelman; that he 
received no combat awards or decorations for bravery; that he 
is not shown to have participated in combat against the 
enemy; and that he did not receive the Purple Heart Medal for 
wounds sustained in combat. 

Governing law and regulations provide that satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §  1154(b) (West 1991);  38 C.F.R. 
§ 3.304(d) (1998).  However, as the veteran did not serve in 
combat, he is not entitled to the lightened evidentiary 
burden provided by 38 U.S.C.A. §  1154(b) (West 1991) and  
38 C.F.R. § 3.304(d) (1998).

Further, the service medical records reflect no examination 
and findings of the other disabilities claimed by the veteran 
at the time he was examined with respect to his left ankle 
injury.  

Based upon the foregoing, the Board finds that the 
requirements of item (2) are not met as to the veteran's 
claims for service connection for disabilities of the low 
back, neck or cervical spine, or either foot.

The Board finds that the requirements of item (3) are not met 
with respect to the issue of entitlement to service 
connection for residuals of injury to the low back, the neck 
or cervical spine, or either foot.  The Board's review of the 
entire record discloses no competent medical evidence or 
opinion which links or relates the veteran's current low back 
disability or left foot disability to his period of active 
service or to any incident or injury during such service.  
Rather, the medical evidence attributes his sciatic neuralgia 
and numbness of the left leg, extending down into the left 
foot, to his degenerative disc disease and herniated L5-S1 
disc.  As there is no demonstration or diagnosis that 
establishes the existence of a right foot or cervical 
disability, there is no competent medical evidence or opinion 
which links or relates any such claimed disability to the 
veteran's period of active service or to any incident or 
injury during such service. 

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

It is argued that the RO has failed to fulfill its statutory 
duty to assist the veteran with his claims by conducting 
additional examinations.  However, the submission of a well-
grounded claim is a prerequisite to invoking the VA's duty to 
assist.  As the veteran has not presented a well-grounded 
claim for service connection for the disabilities at issue, 
the duty to assist the veteran, including additional VA 
examinations, does not arise.  See Slater v. Brown,  9 Vet. 
App. 240 (1996);  Franzen v. Brown,  9 Vet. App. 235 (1996).  
The United States Court of Appeals for the Federal Circuit 
has held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of  38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

In the absence of evidence of well-grounded claims for 
service-connection for residuals of a low back injury, for 
residuals of a neck or cervical injury, or for residuals of 
injuries to the feet, those claims are denied. 

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting clinical evidence 
showing the presence of a low back injury, a neck or cervical 
injury, or injuries to the feet during service, on service 
separation examination, or cervical or lumbar arthritis 
during the initial postservice year, or competent medical 
evidence linking or relating those disabilities to trauma or 
pathology experienced during active service.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for a low back disability on a 
ground different from that of the RO, that is, on the basis 
of whether the veteran's claim for service connection for 
that disability is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his low back claim warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim for service 
connection for a low back disability is well grounded would 
be pointless and, in light of the legal authority cited 
above, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).


ORDER

Evidence of well-grounded claims for service connection for 
residuals of a low back injury, for residuals of a neck or 
cervical injury, or for residuals of injuries to the feet not 
having been submitted, those claims are denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

